DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s 09/09/2022 Amendments/Arguments, which directly amended claims 1, 6, 9, 14-15, 20; and traversed the rejections of the claims of the 06/09/2022 Office Action are acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-9, 11, 13-15, 17, and 19-20, are rejected under 35 U.S.C. 103 as being unpatentable over Wietfeldt et al (US 2017/0070971 which was cited in previous Office Action) in view of Biacs et al (US 2019/0094371 which was cited in previous Office Action(s)), Kawai (JP 2016118493 which a machine translation is included herein), and Carpenter et al (US 2019/0028904 which was cited in previous Office Action).
Regarding claim 1, Wietfeldt et al disclose a system (Fig 1-2), comprising:
a plurality of user equipment (UEs) ([0006]; [0041]; [0099]);
a navigation system (i.e. UE 308) onboard each UE of the plurality of UEs, wherein the navigation system comprises a Global Navigation Satellite System (GNSS) receiver (i.e. receiver(s) to receive and process SPS signals) (Fig 3; Fig 6 – SPS receiver 1155; [0108]; [0124]) and an Inertial Navigation System (INS) (i.e. inertial sensor(s)) ([0099]; [0128]); and
at least one processor coupled to the navigation system (i.e. processor(s)) (Fig 6; Fig 7; [0125]-[0126]; [0135]-[0137]), wherein the processor is configured to:
receive measurements corresponding to navigation integrity data from the navigation system ([0031]-[0033]; [0041]-[0044]; [0059]),
analyze the received measurements ([0059]),
identify one or more navigation parameters of at least one GNSS disturbance (i.e. GNSS faults) based on the analysis of the received measurements ([0059]-[0060]; [0062]),
generate data based on the one or more navigation parameters ([0059]-[0060]; [0107]), and
disseminate the generated data between one or more UEs (i.e. broadly reads on “…actions to identify, detect or determine a GNSS fault based on these measurements or observations may be split or shared among the UE, WARN 258 and Central Server 256.” ([0062]).
Wietfeldt et al do not explicitly disclose the processor configured to store the generated data; wherein the generated data comprises at least one of: GNSS satellite exclusion occurrences and differences in navigation subsystem measurements; and the claimed invention are associated with a plurality of vehicles as claimed, and not UEs as taught by Wietfeldt et al.  Biacs et al teach in the same field of endeavor such processor configured to store the generated data ([0006]; [0071]; [0074]); Kawai teaches in the same field of endeavor the generated data comprises GNSS satellite exclusion occurrences (i.e. broadly reads on the claimed language of “at least one of”) (page 3, last paragraph – page 5, last paragraph); and Carpenter et al teach in the same field of endeavor the UEs are well known in the art to be applicable to vehicles such as drones (Fig 1; [0030]-[0031]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wietfeldt et al in view of Biacs et al, Kawai, and Carpenter et al to incorporate such processor configured to store the generated data as taught by Biacs et al, such generated data comprises GNSS satellite exclusion occurrences as taught by Kawai, and such well-known user equipment characterized as plurality of vehicles as taught by Carpenter et al to gain the advantage of properly storing useful navigation data generated in a system and improving variations in system designs; and also since it has been held that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill (MPEP 2143).
While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).

Regarding claim 3, Wietfeldt et al disclose disseminate the generated data further comprises disseminating the generated data via a remote server (Fig 2 – Central Server 256; Fig 3 – Multi-GNSS Location Server 306; [0055]-[0060]; [0063]-[0066]).  While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).
Regarding claim 5, as best understood, Wietfeldt et al disclose the one or more navigation parameters comprises at least one of position data and time data ([0031]-[0033]; [0041]-[0044]).
Regarding claim 6, Wietfeldt et al disclose the generated data comprises GNSS signal strength fluctuations ([0060]).
Regarding claims 7-8, Wietfeldt et al modified by Biacs et al, Kawai, and Carpenter et al do not explicitly disclose the limitations as claimed.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to compile the analyzed measurements and incorporating a second processor coupled to the vehicle, wherein the second processor is configured to determine the integrity of the received measurements as claimed for variations in system designs and functions, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.
Regarding claims 9, 11, 13-15, 17, and 19-20, the non-transitory computer readable medium and the method claims are rejected for similar reasons as stated in the system claims 1, 3, and 5-6 above.

Claims 4, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wietfeldt et al modified by Biacs et al, Kawai, and Carpenter et al as applied to claims 1, 9, and 15 above, and further in view of Lee (KR 20200063283 which was cited in previous Office Action(s)).
Regarding claim 4, Wietfeldt et al modified by Biacs et al, Kawai, and Carpenter et al do not explicitly disclose generate data corresponding to the at least one GNSS disturbance further comprises generating a map based on the generated data.  Lee teaches in the same field of endeavor of generating a map based on the generated data (i.e. SLAM includes map data) (Abstract; pages 23-24).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wietfeldt et al modified by Biacs et al, Kawai, and Carpenter et al in view of Lee to incorporate such generating a map based on the generated data as taught by Lee to gain the advantage of properly generating and providing map data to user(s); and also since it has been held that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill (MPEP 2143).
Regarding claims 12 and 18, the claims are rejected for similar reasons as stated in claim 4 above.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Allowable Subject Matter
Claims 2, 10, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2021/0341626 discloses techniques for incorporating blended Global Navigation Satellite System (GNSS) and Inertial Navigation System (INS) integrity monitoring information as a connected network database are described.  Information relating to the integrity of known instances of GNSS disturbances can be stored and accessed by users.  The information can include data regarding the integrity of GNSS/INS position solutions generated from vehicles a priori, such as the location, time, and any known causes of the GNSS disturbance.  The database can be located on a vehicle and/or on a remote server that can be shared to other users with access to the database.  In some embodiments, access can be restricted to certain users if the data stored is confidential.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646